First of all, Madam, I would like to 
congratulate you on your election to preside over our 
work during the General Assembly’s sixty-first session. 
This is a tribute not only to your qualities, but also to 
the dedication of your country, because it shows the 
recognition of Bahrain’s attachment to the principles 
and actions pursued by the United Nations. This is 
why, on behalf of the Cape Verde delegation and in my 
own name, I would like to assure you of our 
cooperation. 
 The rapid changes in the modern world are a 
permanent challenge to the United Nations capacity to 
preserve the centrality of its role in the promotion of 
development, peace, security and human rights. These 
changes involve challenges, opportunities and 
constraints that we must properly manage in order to 
create the more balanced, democratic and peaceful 
world order to which we all aspire. 
 To confront these challenges, the United Nations 
must commit itself unambiguously to modernizing and 
reforming its activities. Being the product of its 
Member States, the Organization must be granted the 
resources that are commensurate with its mandate. 
 Following the decisions and recommendations 
adopted at the 2005 World Summit, relevant important 
measures have been adopted. I am particularly grateful 
for the establishment of the Human Rights Council, the 
Peacebuilding Commission, the Central Emergency 
Response fund, the Optional Protocol to the 
Convention on the Safety of United Nations and 
Associated Personnel, resolutions on development and 
the United Nations Global Counter-Terrorism Strategy. 
In this connection, I would like to express my 
country’s gratitude to Mr. Jan Eliasson for his dynamic 
and efficient guidance of the work of the Assembly’s 
sixtieth session. 
 Reform of the United Nations will not be 
complete unless we reform the Security Council, the 
Economic and Social Council, the Secretariat and 
management, indispensable components in our 
Organization’s efforts to adapt to today’s realities. We 
must move ahead with an open and flexible attitude, 
without jeopardizing the principles of equity and 
justice. 
 At the internal institutional level, in order for 
reform to be understood and supported by all the 
parties concerned, it must be carried out in an 
inclusive, harmonious and streamlined manner. Cape 
Verde has agreed to host a pilot project known as the 
Joint Office Mechanism, a procedure with a common 
framework for United Nations programmes, agencies 
and funds, the final objective of which is to enhance 
the efficiency of operational activities by rationalizing 
structures and resources and creating synergy at the 
technical and budgetary levels. The complexity of this 
experiment and its implications in streamlining 
operations with the structures on which the JOM 
depends in New York will call for adjustments in 
policies, instruments and practices and a permanent 
dialogue with Governments. 
 
 
21 06-53952 
 
 I am gratified at the selection of the topic of our 
debate: “Implementing a global partnership for 
development”. This topic could not be more timely, as 
many people around the world do not yet enjoy the 
fundamental human right to live in dignity, without 
having to worry about poverty or fear. The Millennium 
Development Goals (MDGs) remain empty words for 
these people.  
 It is deplorable that, despite all scientific progress 
in our time, underdevelopment continues to be the 
daily reality for so many men, women and children on 
the planet. While it is up to national leaders to bear the 
prime responsibility, we cannot underline enough the 
importance of a global partnership to restore equity in 
these situations and create the foundations for 
development that is more in line with the MDGs. 
 In that context, the international community 
should genuinely fulfil its commitments with respect to 
official development assistance and should establish 
the conditions for a fairer and more equitable 
international trading system that would take property 
account of small, vulnerable economies, including 
those of island States. 
 In the specific case of Africa, I welcome the 
various initiatives that have been announced, while 
urging the international community to give our 
continent a more consistent form of support — one that 
is more consistent with the MDGs and the positive 
momentum created by the emergence of new African 
leaders who are working to promote development, 
democracy, peace and political and social stability. 
 Debt reduction, access to direct investment, 
improving the financing modalities for development 
and innovative financing efforts are measures that 
could encourage and support national policy 
adjustment efforts through improvement of the 
management of resources. Consistent with the 
international agenda, initiatives related to external debt 
should also be extended to medium-low-income 
countries. 
 Only two weeks ago, in this very forum, during 
the High-level Meeting on the midterm comprehensive 
global review of the implementation of the Brussels 
Programme of Action for the Least Developed 
Countries, the Cape Verde delegation stated that 
irrefutable progress had been achieved, but this should 
not mask the problems and shortcomings that still 
exist. 
 In general, we see a mixed record in the 
implementation of that instrument; this reflects the 
major constraints that all these countries face in trying 
to reverse the heavy dynamic of underdevelopment. 
 In the specific case of Cape Verde, thanks to 
efforts at the national level, with the support of the 
international community, social and economic 
indicators have improved markedly during the 
country’s 30 years of independence. Considerable 
progress has been achieved in education and health and 
in reform of the financial and fiscal sectors and of the 
State administration. At the political level, reform has 
made possible the setting-up of a democratic system 
and the emergence of a cultural and political climate of 
tolerance and power-sharing. These results provided 
the basis for the General Assembly’s decision to 
graduate Cape Verde from the category of least 
developed countries in 2008. 
 Cape Verde is aware that to consolidate these 
efforts requires a sustained financial effort that it 
cannot make on its own. Let us recall that Cape Verde 
is a small island country without natural resources and 
exposed to permanent drought and external shocks. In 
addition, its economic vulnerability outweighs the two 
other criteria required for graduation from the category 
of least developed country. The Government accepted 
this new challenge fully convinced that it is primarily 
responsible for drafting and implementing the best 
possible development model in the interests of the 
people of Cape Verde. That is why it has decided to 
pursue dialogue with its bilateral and multilateral 
partners in order to ensure smooth transition, in 
accordance with the resolution adopted by the General 
Assembly. 
 In many ways, the success of this pioneering step 
largely depends on support from the United Nations 
system and the broader international community. The 
transition support group that has been created has the 
responsibility of helping us to clarify the goals and 
modalities of graduation and to set in motion a new 
partnership for creating a new and more agile 
economic momentum that will make us less vulnerable. 
 Climate change and environmental degradation 
have harmful effects on ecosystems, especially in small 
island developing States such as Cape Verde. The 
international community must provide strong support 
for the effective implementation of the Mauritius 
Strategy for the Further Implementation of the 
  
 
06-53952 22 
 
Programme of Action for the Sustainable Development 
of Small Island Developing States. 
 The deadlock in negotiations on disarmament 
issues, transnational organized crime, clandestine 
immigration and its human, political, social, cultural 
and economic impact, endemic diseases such as 
malaria and tuberculosis and the rapid expansion of 
HIV/AIDS are causes of deep concern, particularly in 
small, poor countries. Here again, the international 
community must act together and quickly. 
 Terrorism continues to threaten international 
peace and stability. Cape Verde, which has signed the 
main legal instruments to combat terrorism, supports 
the United Nations Global Counter-Terrorism Strategy 
(resolution 60/288) launched at the beginning of the 
current session of the General Assembly. The Strategy 
sends a clear message about the determination of the 
United Nations to address the root causes of this 
scourge and combat it in all its forms and 
manifestations. We are convinced that it will contribute 
to removing the difficulties surrounding negotiations 
on an international counter-terrorism convention. 
 While there are unresolved conflicts, others are 
breaking out in various places, constantly vying for 
attention and action by the international community. 
The situation in the Middle East has recently escalated 
with the confrontation between Lebanon and Israel. 
This has led to unspeakable human suffering and 
tremendous material damage in both countries and 
throughout the region. No one can remain indifferent in 
the face of this conflict, which has continued far too 
long, 60 years, and which remains a major cause — 
indeed, the epicentre — of international instability. 
 Cape Verde supports the idea of a comprehensive 
strategy, the only viable key to which would be the 
peaceful settlement of the Israeli-Palestinian conflict. 
Security Council resolution 1701 (2006) contains 
important provisions that could serve as a basis for 
such a strategy. Cape Verde urges all the parties 
concerned to resume dialogue and negotiations. The 
international community, in particular the United 
Nations, must strive to create conditions for restoring 
confidence and establishing lasting peace, which are 
preconditions for economic integration and the 
promotion of intercultural dialogue in the region. 
 In Africa, while renewed hope accompanies the 
peacebuilding process in Burundi, Liberia, Sierra 
Leone and the Democratic Republic of the Congo, the 
persistence of other sources of tension risks 
compromising development efforts and perpetrating 
human tragedy. That is the case in Darfur, where the 
situation remains fragile and where disagreement 
among certain parties to the conflict greatly risks 
compromising the Peace Agreement signed at Abuja in 
May 2006. Cape Verde endorses the recommendations 
and appeals issued by the African Union Peace and 
Security Council at its recent New York meeting, held 
at the margins of the General Assembly, on the 
situation in Darfur. We hail the international 
community and the African Union for their efforts to 
resolve the crisis, and we encourage them to continue. 
At the same time, we call upon the parties concerned to 
make greater efforts at dialogue and find a peaceful 
solution to the crisis. 
 I would like to end where I started, speaking of 
the central role of the United Nations in the 
democratization of international relations and in the 
promotion of development, peace and human rights. 
Allow me to express the appreciation of Cape Verde to 
Mr. Kofi Annan for his outstanding work over the past 
10 years, which has made it possible for the 
Organization to leave its mark on the course of 
multilateralism. His work does him credit and it is also 
to the credit of Africa. As he prepares to leave the post 
of Secretary-General, we wish him every success in his 
future endeavours.  